Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 1 of 7




            EXHIBIT 3
                      Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 2 of 7



 REQUEST FOR TEST
 ACCOMMODATIONS APPLICATION
 i, name:                                                                          nbomE iD#:




 certify that i am a “person with disabilities” as defined by the Americans with Disabilities Act, as amended (ADA), and request
 that the national board of osteopathic medical Examiners, inc. (nbomE) provide accommodations for me for the following



                                                                                
 ComLEX-USA examination (select only one):

            Level 1         Level 2-CE             Level 2-PE            Level 3

 i acknowledge that i have read and understand the eligibility requirements for test accommodations under ADA and nbomE’s
 instructions to request accommodations. i also acknowledge that i have access to, have read or had the opportunity to read the
 current ComLEX-USA bulletin of information (boi), including the purpose and description of the ComLEX-USA examination



             i agree to the nbomE Terms and Conditions set forth in the boi.
 and the nbomE Terms and Conditions set forth in the boi.




 i represent that because of my disability (as defined by the ADA) i cannot access the ComLEX-USA examination the same as
 most people in the general population, and i am therefore requesting the following accommodation(s):




 i also represent, under penalty for perjury, that the information provided by me on the Request for Test Accommodations
 Application and in my personal statement in support of my request for test accommodations is true and correct.

 Candidate’s Signature:                                                            Date:




 Current ContaCt InformatIon
 name:                                                                             nbomE iD#:




 Address:




 City:                                           State/Province:                            Zip Code:




 Email:                                                                        Phone:




nBome                                                                                                                              01
                   Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 3 of 7


 REQUEST FoR TEST ACCommoDATionS APPLiCATion

 Please respond to each item in the space provided (do not write “see attached”). If there is insufficient space, include any
 supplemental information in your personal statement.

 1. Impairment(s)
 (a) nature of each diagnosed and documented physical or mental impairment which “substantially limits” your ability to access
     the ComLEX-USA examination: (check all that apply)



           Attention Deficit/Hyperactivity             Hearing             Other Physical
           Learning/Reading                            Visual              Psychiatric Disorder
 Other (please specify):




 (b) identify each qualified professional diagnosing your impairment(s) and date(s) of diagnosis:
     (Attach all written evaluations of your impairment(s), including opinions of qualified professionals, and the CV or other
     statement of qualifications of each professional evaluator.)

 name of Evaluator:                                     Diagnosis:                                            Date of Diagnosis:




 (c) Describe all real life activities adversely affected by your impairment(s):




nBome                                                                                                                              02
                  Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 4 of 7


 REQUEST FoR TEST ACCommoDATionS APPLiCATion

 (d) Explain, in detail, why you are unable to access the examination, as compared to most people in the general population,
     without the requested accommodation:




 2. Prior accommodation(s)
 (a) Check and describe all standardized examination(s) you took with accommodations:
     (Attach verification of accommodation(s) if possible.)


  MCAT                                                                                                  Date(s)




  USMLE                                                                                                 Date(s)




  ACT/SAT                                                                                               Date(s)




  GRE                                                                                                   Date(s)




  Medical School                                                                                        Date(s)




  College                                                                                               Date(s)




  Pre-College                                                                                           Date(s)




  Other                                                                                                 Date(s)




nBome                                                                                                                          03
                  Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 5 of 7


 REQUEST FoR TEST ACCommoDATionS APPLiCATion



  MCAT
 (b) Check and describe all standardized examination(s) you took without accommodations:

                                                                                                      Date(s)




  USMLE                                                                                              Date(s)




  ACT/SAT                                                                                            Date(s)




  GRE                                                                                                Date(s)




  Medical School                                                                                     Date(s)




  College                                                                                            Date(s)




  Pre-College                                                                                        Date(s)




  Other                                                                                              Date(s)




 (c) if you took the mCAT, USmLE, ACT/SAT or GRE examination, attach a copy of your score report(s) for each of those
     examinations.


           Attached                    N/A
 (d) Have you requested any accommodation which was not provided as you had requested?


           Yes                         No
 if yes, describe the circumstances:




nBome                                                                                                                   04
                  Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 6 of 7


 REQUEST FoR TEST ACCommoDATionS APPLiCATion

 (e) Have you received any accommodation in a clinical skills or similar examination?


           Yes                         No
 if yes, describe the circumstances:




 3. Supporting Documentation


           Personal statement (narrative detailing why you require the accommodation)
 Attach the following supporting documentation:




           Professional evaluation(s) and CV(s)
           other supporting documentation (e.g., report cards, transcripts, score reports, etc.)
 4. Certification and authorization
 i, the undersigned candidate requesting an accommodation under the ADA, certify, under penalty for perjury, that all the
 foregoing representations and accompanying documentation are true and complete.

 Candidate’s Signature:                                                          Date:




nBome                                                                                                                       05
                 Case 2:20-cv-04368-JD Document 15-4 Filed 11/20/20 Page 7 of 7



 REQUEST FOR TEST ACCOMMODATIONS
 IN MEDICAL SCHOOL
 i,                                                                  as or for the Dean of




 (Com), verify that the Com has provided

                                                                                                                   (Student)


 with the following accommodations for examinations administered by the Com (describe all examinations and accommodations
 provided by the Com):




 Com relied upon the following information and/or documentation for its approval of the accommodations for the Student
 (describe all information and documentation relied upon by Com for its approval of the accommodations):




 Signature:                                                                    Date:



 Title:




nBome                                                                                                                          06
